This was an action brought by plaintiff against defendant for the recovery of the value of a bale of cotton, alleged to be worth $145.80. The allegations of plaintiff are to the effect that he had stored with defendant a quantity of seed-cotton, in the ginnery building of defendant, for the purpose of being ginned and baled when instructed by defendant to do so. This instruction was violated by defendant, the seed-cotton being ginned and baled and placed on defendant's platform.
It was alleged by defendant that the seed-cotton was received by it and ginned in the ordinary course of business and when baled delivered to plaintiff by being placed on the platform with full notice to plaintiff, this being the usual and only place of delivery. The cotton was stolen or lost from the platform.
The issue submitted to the jury and the answer thereto was as follows: "In what amount, if anything, is defendant indebted to plaintiff? Answer: $140.94 without interest." *Page 876 
From a careful examination of the evidence, we think the evidence was sufficient to be submitted to the jury; the probative force was for them.
No error.